Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16, 18-19 and 27-29 were canceled. 
Claims 17 and 20-25 were amended. 
Claims 17, 20-26 and 30-32 are pending.
Claims 30-32 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2020.
Claims 17 and 20-26 are under consideration. 

Withdrawn Rejections
Objection of claim 23 is withdrawn. Applicant amended the claim, thereby obviating this objection. 

Rejection of Claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn. Applicant amended the claim, thereby obviating this rejection. 



Rejection of Claim(s) 27 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for using a bispecific molecule comprising both heavy chain and light chain, which is capable of simultaneous binding to CD38 and PD-L1 antigens, does not reasonably provide enablement for using a polypeptide which comprises a heavy chain of the bispecific molecule according to claim 17 as claimed in instant claim 27, is withdrawn. Applicant canceled the claim and therefore this rejection is moot. 


Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
             Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the instant claims are drawn to a bispecific antibody comprising at least one anti-CD38 domain and at least one anti-PD-L1 domain, which are capable of simultaneous binding to CD38 and PD-L1 antigens, respectively. 
Accordingly, it is first noted that some claims recite antibodies by the antigen they bind, i.e., the function they have.  In this case, the specification does not adequately describe such antibodies as binding a well-characterized antigen as it does not describe representative structures of antibodies that have these functions.
www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.  In this case, it is submitted that the rejection is supported by this recent guidance as binding to a well-characterized antigen is not sufficient written description of an antibody to that antigen because one could not envision the structure of other antibodies that bind the fully characterized antigen. Therefore, reciting an antibody that binds to a well-characterized antigen is insufficient to describe the genus of antibodies as any species of antibody that binds to an antigen is not representative of other antibodies that bind that antigen as the structure of one antibody that binds an antigen is not representative of the structure of antibodies in general that bind that antigen.   
Notably, the Amgen decision holds that the existence of one or a few examples of an antibody having a specific combination of functional characteristics is not sufficient to describe the genus of antibodies having the same functional characteristics. These conclusions are supported by knowledge of antibody structure.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. For example, Lloyd et al (Protein Engineering, Design & Selection, 22:159-168, 2009) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (see, e.g., 
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
 As discussed above, it is apparent that all six CDRs that form the antigen binding site of a conventional antibody are needed to describe the particularly identifying structural features of an antibody that correlates with the antibody's ability to bind to the antigen.  Absent a description of at least minimal structural features correlating with a functional ability to bind to a particular antigen, which are shared by members of a genus claims that recite only CD38 and PD-L1 antigens without specific amino acid sequences for 6 CDRs of antibody are included in this rejection.  
As discussed above, different antibodies that bind to the same antigen (e.g., CD38 and PD-L1 antigens of instant claims) need not share any CDR sequences.  It is the 6 CDRs of an antibody that define the structure required for binding and each different antibody raised independently to an antigen will have a different set of 6 CDRs. Therefore, the species disclosed in the instant specification are insufficient to describe a genus of antibodies that bind to CD38 and PD-L1 antigens.  Accordingly defining antibodies by the antigen it binds is insufficient to describe the structure of the genus of antibodies that bind that antigen.  
Notably, claims 22 and 23 recite “their mutated derivatives”. Even though the instant specification exemplified the bispecific antibody BiXAb-6567 comprising daratumumab and atezolizumab (examples 2-6), it did not provide any working example of bispecific antibody comprising mutated derivatives of anti-CD38 and anti-PD-L1 antibodies that is capable of simultaneous binding to CD38 and PD-L1 antigens. Moreover, there is no evidence that the mutated derivatives with mutations in their CDR sequences will also have same specificity to CD38 and PD-L1 antigens. Therefore, the 
Accordingly, it is submitted that the specification would not reasonably convey to the skilled artisan that Applicant had possession of the claimed invention at the time the application was filed.


Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive. 
Applicant submitted that the existing knowledge demonstrates that numerous monoclonal antibodies specific for CD38 and PD-L1 antigens were known in the art (page 9). Applicant further submitted that in view of the teachings of the as-filed specification regarding commercially available monoclonal antibodies and the existing knowledge in the fields as it relates to anti-CD38-specific and anti-PD-L1-specific monoclonal antibodies, those skilled in the art would have recognized the inventors had possession of the claimed invention as of the filing date (page 9). 
However, anti-CD38 and anti-PD-L1 component antibodies known in the art cannot be considered as the representative number of species of the bispecific molecule comprising anti-CD38 domain and anti-PD-L1 domain as claimed in instant claims. Furthermore, the instant specification disclosed four species of bispecific molecules BiXAb-4218, BiXAb-4219, BiXAb-5104, and BiXAb-6567 (examples 1-6). However, these four species cannot be considered as representative number of species four species bispecific molecules, but not the genus of a bispecific molecule as claimed in instant claim 17.    



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genmab (IDS filed on 25 September 2018; “Genmab announces studies of Daratumumab in combination with Atezolizumab in a solid tumor and multiple myeloma.” Company Announcement No. 15, March 21, 2016) in view of Moore et al. (IDS filed on 25 September 2018; “1798 Tuning T Cell Affinity Improves Efficacy and Safety of Anti-CD38 x Anti-CD3 Bispecific Antibodies in Monkeys - a Potential Therapy for Multiple Myeloma" presented December 5, 2015, 57th Annual Meeting & Exposition, Orlando, Florida) and US2002/0004587 A1 (hereinafter PGPub ' 587).
Regarding claims 17 and 20-23, Genmab teaches a Phase Ib study of daratumumab in combination with atezolizumab to treat a solid tumor.  Genmab further teaches testing daratumumab in combination with an immune checkpoint inhibitor, such as Roche’s anti-PD-L1, atezolizumab, in multiple myeloma. 
However, Genmab does not teach a bispecific antibody which is capable of simultaneous binding to CD38 and PD-L1.
Regarding claims 17, Moore et al. teaches that a bispecific antibody XmAb13551, a humanized anti-CD38 X anti-CD3 antibody, stimulates killing of the CD38+ MM cell line RPMI8226 by human T cells, showing much greater efficacy than daratumumab.  Moore et al. further teaches that preclinical data for a bispecific antibody XmAb15426 provide a rational for clinical testing of this bispecific antibody in patients with multiple myeloma and other CD38+ malignancies.  PGPub '587 teaches a 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Genmab, Moore et al., and PGPub '587 to make the claimed invention for the following reasons.  One of ordinary skill in the art would envision making a bispecific antibody comprising both anti-CD38 and anti-PD-L1 antibody because Genmab teaches using both daratumumab and atezolizumab in same cancer multiple myeloma.  Furthermore Moore et al. teaches that a bispecific antibody XmAb13551 shows much greater efficacy than daratumumab alone and that a bispecific antibody XmAb15426 comprising anti-CD38 antibody provides a rational for clinical testing in patients with multiple myeloma, same cancer as that which instant application intends to treat.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
In re Kerkhoven affirmed that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…the idea of combining them flows logically from their having been individually taught in the prior art”. In re Kerkhoven, 626 F .2d 846, 850, 205, USPQ 1069, 1072 (CCPA 1980).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive. 
	Applicant submitted that starting from the mere disclosure that daratumumab in combination with atezolizumab are an effective treatment of multiple myeloma and without any specific guidance from Genmab regarding the creation of the claimed bispecific molecule, a person of ordinary skill in the art would face a vast possibility of choices for delivering daratumumab in combination with atezolizumab (page 11).
However, since Genmab teaches that daratumumab in combination with atezolizumab are an effective treatment of multiple myeloma, it would be obvious to one of ordinary skill in the art just to combine these two antibodies in the format of a bispecific antibody because then only one therapeutic would need to be administered instead of two. Furthermore, PGPub '587 teaches a bispecific antibody which is a full length antibody with same structure of the instant claim 17 comprising two heavy chains and four light chains (Figure 4B of PGPub '587). In addition, Moore et al provides an example showing that a humanized anti-CD38 X anti-CD3 bispecific antibody shows much greater efficacy than daratumumab alone. Thus it would be obvious to one of ordinary skill in the art to combine daratumumab and atezolizumab combination therapy already taught by Genmab in the format of a bispecific antibody in view of these advantages to the bispecific antibody format.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 17 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 17 and 18 of copending Application No. 16,476,624 (US2019/0330377 A1; IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 17 and 20-21, application ‘624 claims a multispecific antibody comprising two heavy chains and four light chains which recognizes both CD38 and PD-L1 (claims 4 and 17 of application ‘624).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



s 17 and 20-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-29 and 32-35 of copending Application No. 16,498,421 (US 2020/0299413A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claims 17 and 20-21, application ‘421 claims a multispecific antibody recognizing both CD38 and PD-L1 (claims 21, 32 and 33 of application ‘421).  Application ‘421 claims a multispecific antibody comprising at least two heavy chains and four light chains (claim 25 of application ‘421).
Regarding claims 22-23, application ‘421 claims a multispecific antibody wherein Ab1 and Ab2, being different, are independently selected from the group consisting of daratumumab or atezolizumab (claim 33 of application ‘421).
Regarding claim 24, application ‘421 claims a multispecific antigen binding fragment comprising at least two Fab fragments with different CH1 and CL domains (claim 22 of application ‘421).
Regarding claim 25, application ‘421 claims Fab CH1 being a mutated domain and the cognate CL domain being a mutated domain (claims 21-25 of application ‘421).
Regarding claim 26, application ‘421 claims a bispecific antibody comprising: a) two heavy chains, each comprising SEQ ID NO: 7 and b) four light chains, two comprising, SEQ ID NO: 15, the two others comprising SEQ ID NO: 18 (claim 34 of application ‘421).  SEQ ID NO: 7 of application ‘421 is the same amino acid sequence as SEQ ID NO: 10 of instant application (see SCORE; 10.rapbn, result 1).  SEQ ID NO: 15 of application ‘421 is the same amino acid sequence as SEQ ID NO: 11 of instant .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643